DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the normal of the lowest region must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the phrase “wherein a normal of the lowest region to the ground is approximately of a length of 100 to 130 cm”, renders the claim indefinite.  It is unclear to what piece of the structure or measurement the term “normal” refers. As best understood, the phrase refers to the perpendicular distance between the ground and the lowest point on the fuselage.
Claims 11 and 12 state that they depend on claim 1 which is cancelled and therefor renders the claim indefinite because it is not possible to ascertain the metes and bound of the claim.  As best understood the claims should depend on claim 10.
Claim 13 incorporates a reference to claim 1 which is cancelled and therefor renders the claim indefinite because it is not possible to ascertain the metes and bound of the claim.  As best understood the claims should refer to claim 10. Claims 14-17 are 
The term “standard” in claim 17 is a relative term which renders the claim indefinite. The term “standard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “standard” renders the phrase “air cargo container” indefinite because it is not possible to ascertain what would constitute a standard container vs a non-standard container.  The examiner notes that the specification makes reference to an “L3 container”, but does not provide any specifications for such a container.
Claim 17 recites in the preamble the subcombination of a “luggage holder” that is inconsistent with the body of the claim that recites limitations directed to the combination of the luggage holder and a standard air cargo container. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a standard air cargo container is not an inherent component of the luggage holder.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 10 and 12 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Iben (US Patent Number 3776492).
Regarding claim 10, Iben discloses an aircraft (Figures 1-3) comprising a fuselage, comprising a substantially elliptical cross section of the fuselage (Figures 1-3 element 1), and a separate upper fuselage region and a lower fuselage region, wherein, the lower fuselage region comprises a cargo hold (Figures 1-3, Column 3 lines 32-35), and wherein, the cargo hold has at least one hatch (Figures 1-3 element 4)which, in the closed state, closes the lower fuselage region, and which, in the open state, opens the lower fuselage region to such an extent that cargo can be at least one of introduced into or brought out of the cargo hold (Figures 1-3), wherein, the cargo hold comprises at least one luggage holder (Figures 1-3 element 5)having at least one luggage compartment (Figures 1-3 elements 11 and 14), wherein, when the hatch is in the closed state, the luggage holder is arranged in the cargo hold (Figure 1), and wherein, when the hatch is in the opened state, the luggage holder is configured to be brought out of the cargo hold and re-introduced therein again by means of a guide mechanism (Figures 1-3 elements 9 and 10)in such a manner that the luggage holder, when it is brought out of the cargo hold, is arranged substantially radially to the substantially elliptical cross section of the fuselage (Figures 1-3).
Regarding claim 12, Iben discloses the above aircraft wherein the guide mechanism is arranged at an angle of less than 90 to the perpendicular between the ground and the lowest region of the fuselage (Figure 2).
Claims 13-15, 17 and 18 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Helou, Jr. (hereinafter Helou, US Publication Number 20100276538)
Regarding claim 13, Helou discloses a luggage holder (Figures 7a and 7b element 300 and Figure 12a element 760) for an aircraft according to claim 1, having at least one luggage compartment for receiving luggage (Figures 7a and 7b elements 310a-b, Paragraph 80).
Regarding claim 14, Helou discloses the above luggage holder, wherein the at least one luggage compartment is configured to receive luggage of up to approximately 23 kg (Paragraph 63).  
Regarding claim 15, Helou discloses the above luggage holder wherein the at least one luggage compartment has securing means for holding luggage (Paragraph 66).
Regarding claim 17, Helou discloses the above luggage holder wherein the luggage holder is arranged in a standard air cargo container (Figure 12a element 700).
Regarding claim 18, Helou discloses an air cargo container having a luggage holder according to claim 13 (Figure 12a element 700).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iben as applied to claim 10 above, and further in view of Klug (US Patent Number 5335880).
Regarding claim 11, Iben discloses the above aircraft, but fails to teach of claimed measurements.
However, Klug discloses a similar aircraft wherein the fuselage (Figure 1 element 1) has a lowest region which, when the aircraft is in a state landed on the ground, is closest to the ground, wherein a normal of the lowest region to the ground is approximately of a length of 100 to 130 cm (Column 2 lines 50-59). 
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Helou as applied to claim 13 above, and further in view of Olin et al. (hereinafter Olin, US Publication Number 20060038077).
Regarding claim 16, Helou discloses the above luggage holder, but fails to teach of it having an identification reading means.
However, Olin discloses a cargo holding arrangement (Figures 2a and 2b) comprising an identification reading means for cargo located therein (Figure 2b element 264).
Regarding claim 16, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the luggage holder of Helou with the identification reading means of Olin for the predictable result of receiving information from the luggage (Olin, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644